  Case 1:18-cr-00504-ARR Document 15 Filed 11/01/18 Page 1 of 3 PageID #: 41


                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern Din^trict rf New York

WSK/ABS:SWR                                         271 Cadman Plaza East
F. #2018R00196                                      Brooklyn, New York 11201




                                                    November 1,2018


   Mail an
Evan L. Lipton, Esq.
Henry E. Mazurek, Esq.
Meister Seelig & Fein LLP
i25 Park Avenue
7th Floor
New York, NY 10017

                Re      United States v. Yehuda Belsky
                        Criminal Docket No. 18-00504 (ARR)

Dear Counsel:

             Enclosed please find one disc (the "Production") containing additional
discovery materials in the above-referenced case. The Production has been encrypted, and
the password will be sent to you separately by email. The contents ofthe Production are set
forth below.

               The Production includes folders containing the following documents, which
are labeled accordingly:

                l)   Additional copies ofthe Defendant's February 21,2018 transcript and
                     related exhibits (DOJ_1 8CR504_000478 through
                     DOJ_18CR504 _000927);

                2)   Financial records from Citizens Bank and JPMorgan Chase
                     (DOJ_I 8CR504_000928 through DOJ_1 8CR504_00185I );

                3)   Records from Interactive Brokers, LLC (BYBJ-IB-0000000001 through
                     BYBJ-rB-0000000278);

                4)   Records from Scottrade, Inc. (BYBJ-Scottrade-0000000001 through
                     BYBJ-Scottrade-0000000006);
  Case 1:18-cr-00504-ARR Document 15 Filed 11/01/18 Page 2 of 3 PageID #: 42




               5)   Registration Records from the National Futures Association
                    (DOJ 18CR504_001852throughDOJ 18CR504 002030);

               6)   Records from Newswire (DOJ_18CR504_00203 1 through
                    DOJ_ r 8CR504_002065);

               7)   Financial records from Coney Island Payroll and Reliable Check Cashing
                    (DOJ l8CR504 002066 through DOJ_I8CR504,002181); and

               8)   Corporate Records from the New York Department of State
                    (DOJ 18CR504 002182 through DOJ_18CR504 002184).




              The government hereby renews its request for reciprocal discovery under Rule
l6(b) ofthe Federal Rules of Criminal Procedure. The govemment requests that the
defendant allow inspection and copying of(1) any books, papers, documents, data,
photographs, tapes, tangible objects, or copies or portions thereof, that are in the defendant's
possession, custody or control, and that the defendant intends to introduce as evidence or
otherwise rely on at trial, and (2) any results or reports ofphysical or mental examinations
and ofscientific tests or experiments made in connection with this case, or copies thereof,
that are in the defendant's possession, custody or control, and that the defendant intends to
introduce as evidence or otherwise rely upon at trial, or that were prepared by a witness
whom the defendant intends to call at trial.

              The govemment also renews its request that the defendant disclose prior
statements of witnesses who will be called by the defendant to testiff. See Fed. R. Crim. P.
26.2. In order to avoid unnecessary delays, the government requests that the defendant have
copies ofthose statements available for production to the government no later than the
commencement of trial.

              The government also renews its request that the defendant disclose a written
summary of testimony that the defendant intends to use as evidence at trial under Rules 702,
703, and 705 of the Federal Rules ofEvidence. The summary should describe the opinions
ofthe witnesses, the bases and reasons for the opinions, and the qualification ofthe
witnesses.

                Pursuant to Fed. R. Crim. P. 12.3, the government hereby renews its demand
for written notice ofthe defendant's intention, ifany, to claim a defense of actual or believed
exercise of public authority, and also demands the names and addresses ofthe witnesses




                                                2
 Case 1:18-cr-00504-ARR Document 15 Filed 11/01/18 Page 3 of 3 PageID #: 43




upon whom the defendant intends to rely in establishing the defense identified in any such
notice.

                                                     Very truly yours,

                                                     RICHARD P. DONOGHUE
                                                     United States Attorney

                                           By,                   I                '4--
                                                     Sarah Wilson Rocha
                                                     Trial Attorney
                                                     (718) 2s4-6366

Enclosures

       Clerk of the Court (ARR) (by ECF) (without enclosures)




                                                 )
